               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RONETT JACOBS,

                      Plaintiff,
                                                      Case No. 19-CV-346-JPS
 v.

 WAUWATOSA SCHOOL DISTRICT,
                                                                      ORDER
                      Defendant.


       On March 7, 2019, this race- and gender-based employment

discrimination case, filed pursuant to 42 U.S.C. §§ 2000d, 2000e, 1981 and

29 U.S.C. § 206, was removed from Milwaukee County Circuit Court and

assigned to this branch. (Docket #1). On March 27, 2019, Defendant filed a

motion to dismiss. (Docket #11). In response, Plaintiff filed a motion for

leave to file an amended complaint, which contains various allegations

geared towards rectifying the purported deficiencies in the original

complaint. (Docket #13-1).

       Federal Rule of Civil Procedure 15(a) provides that leave to amend a

complaint “shall be freely given when justice so requires.” Fed. R. Civ. P.

15(a). Courts favor granting leave to amend, but they act within their

discretion to deny such leave when there is a substantial reason to do so.

Select Creations, Inc. v. Paliafito Am., Inc., 830 F. Supp. 1213, 1216 (E.D. Wis.

1993). This includes undue delay, bad faith, dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, or futility of the amendment. Foman v. Davis,

371 U.S. 178, 182 (1962); Campania Mgmt. Co. v. Rooks, Pitts & Poust, 290 F.3d

843, 849 (7th Cir. 2002). An amendment is futile when “the proposed
amendment fails to cure the deficiencies in the original pleading, or could

not survive a second motion to dismiss.” Crestview Vill. Apartments v. U.S.

Dep’t of Housing & Urb. Dev., 383 F.3d 552, 558 (7th Cir. 2004). The Court of

Appeals has stressed that Rule 15(a)(2) announces a “liberal amendment

policy.” Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Ind.,

786 F.3d 510, 521 (7th Cir. 2015).

       In the reply brief in support of their motion to dismiss, Defendant

argues that the amendment is futile because the minor additions do not add

allegations that, if true, state a claim. (Docket #16). However, it seems that

the proposed amendments cure many of the deficiencies in the original

pleading. In other words, the Court cannot say that the complaint would

not survive a second motion to dismiss. For example, under 42 U.S.C. §

2000e-2(a)(2), it is unlawful to “limit, segregate, or classify” any employee

based on his or her race such that it deprives him or her of an employment

opportunity. Plaintiff alleges that she was initially hired for a leadership

position as a math coach, but her leadership role was limited because of her

race. (Docket #13-1 ¶¶ 8–10, 15–18). The amended complaint adds that these

various limitations amounted to a constructive discharge that “caus[ed]

Plaintiff to leave the school district.” Id. ¶ 22. If these facts are true, this

would be a violation of 42 U.S.C. § 2000e-2(a)(2).

       The amended complaint further alleges that Plaintiff’s contracts

reflect that she is employed on less favorable terms than other employees.

(Docket #13-1 ¶ 16). In light of this, she now claims that similarly situated

male coworkers make more money and have more benefits than her. Id. ¶

26. If true, these allegations bolster her claims premised on equal protection,

race, and sex discrimination.

       Finally, Plaintiff adds Phil Ertl (“Ertl”) as a defendant from whom

punitive damages could be collected. Although Defendant argues that Ertl

                                  Page 2 of 3
cannot be held individually liable under Title VII, he could conceivably be

liable for punitive damages under the newly alleged Section 1983 claim

predicated on the alleged Equal Protection Clause violation, which

Defendant has not moved to dismiss. Therefore, the Court cannot say, at

this time, that the amendment is futile.

       In light of the foregoing, the Court will grant Plaintiff’s motion.

(Docket #13). As a result, Defendant’s motion to dismiss, (Docket #11), will

be denied as moot, and they are instructed to file another motion to dismiss

if they believe that the new complaint remains legally deficient. See Maffiola

v. State Farm Ins. Cos., No. 09-CV-287, 2009 WL 2983059, at *2 (W.D. Wis.

Sept. 14, 2009) (Granting a plaintiff’s motion for leave to amend “moot[s]

defendant’s motion to dismiss and require[s] defendant to file a new motion

if it believe[s] the new complaint remain[s] legally deficient.”).

       Accordingly,

       IT IS ORDERED that Defendant’s motion to dismiss (Docket #11)

be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file

an amended complaint (Docket #13) be and the same is hereby GRANTED;

and

       IT IS FURTHER ORDERED that the amended complaint (Docket

#13-1) be and the same is hereby the operative complaint in this action.

       Dated at Milwaukee, Wisconsin, this 22nd day of May, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
